DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 02/16/2021, with respect to the amended limitations in claims 1, 6-7, and 12-15 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of LEE (US 20170036673 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2020/0079368) in view of LEE (US 20170036673 A1).

a server (702 and 703 of fig. 7); and 
an onboard device (201-208 of fig. 7) configured to transmit and receive information to and from the server (701 of fig. 7), 
wherein the onboard device includes an imaging unit (201 of fig. 7) configured to image a nearby vehicle (fig. 1) and 
a first transmitter (701 of fig. 7) configured to transmit nearby vehicle information including a captured image of the nearby vehicle (fig. 1) or dangerous vehicle information including a position of a dangerous vehicle ([0025]) which is detected from the nearby vehicle information and position information of the onboard device (112 of fig. 1, zigzag driving as dangerous vehicle information of a dangerous vehicle 102a and other dangerous vehicle 102d or 102d of fig. 1; figure 9, ) to the server (702 of fig. 7. [0078] In figure 9, the simplest procedure is that information on a vehicle type regarded as a dangerous vehicle is stored in the database 703 in advance and the control unit 202 or the cloud computer 702 evenly determines whether the danger in the another vehicle is high or low based on the information on the vehicle type detected from an image acquired by the imaging unit 201), 
wherein the server includes a controller (700 and 702 of fig. 7, S904 and S905 of fig. 9) configured to generate warning information including the position of the dangerous vehicle for a vehicle near the dangerous vehicle ([0082], S904 and S905 of fig. 9)and a second transmitter (702 of fig. 7) configured to transmit the warning information ([0090 and 0100]).
It is noted that Yamada is silent about wherein the dangerous vehicle information further includes information regarding a type of dangerous vehicle behavior exhibited by the dangerous 
Lee teaches wherein the dangerous vehicle information further includes information regarding a type of dangerous vehicle behavior exhibited by the dangerous vehicle ([0222, 0238, 0252] an operation of predicting what behavior will be taken by the other vehicle in the future based on the driving pattern of the other vehicle that is judged to be a dangerous vehicle) and the dangerous vehicle behavior includes 
a behavior that potentially shortens a distance between the dangerous vehicle and the vehicle near the dangerous vehicle (X1 of fig. 17B is a shorten distance, when the shorten distance is detected between vehicles 1703 and 1704 of fig. 17B, and the vehicle 1704 is detected as a dangerous vehicle that is being driven abnormal, so the vehicle 1703 is to increase the distance by reducing speed for safety, [0320-0323]) and 
a behavior that potentially causes contact between the dangerous vehicle and the vehicle near the dangerous vehicle ([0218, 0221, 0237, 0251, and 0265]  the processor 570 performs an operation of judging that the other vehicle is a dangerous vehicle. In the present invention, the expression " dangerous vehicle" may mean another vehicle that has a likelihood of colliding with the vehicle or that is an obstacle to the normal driving of the vehicle; 1205, 1206, and X2 of fig. 12C, [0283]  the expression "cutting in front of the vehicle" may mean behavior in which the other vehicle 1206, which is being driven in a lane different from that of the vehicle 1205, suddenly moves to the front of the vehicle 1205 without securing a safe distance x.sub.2 from the vehicle 1205. The safe distance x.sub.2 may be set to increase in proportional to the speed of the 
Taking the teachings of Yamada and LEE together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior detection of the dangerous vehicle of LEE into the detection of Yamada for accurately detecting the dangerous vehicle nearby to increase the safety of others.  
Regarding claim 2, Yamada further teaches the information providing system according to claim 1, wherein the server includes a dangerous vehicle detector (702 of fig. 7) configured to detect the dangerous vehicle information of the dangerous vehicle from the nearby vehicle information (S901-S904 of fig. 9).
Regarding claim 3, Yamada further teaches the information providing system according to claim 1, wherein the onboard device includes a dangerous vehicle detector (202 of fig. 7) configured to detect the dangerous vehicle information of the dangerous vehicle from the nearby vehicle information (fig. 10).
Regarding claim 4, Yamada further teaches an onboard device comprising: 
a receiver configured to receive the warning information according to claim 1 (701 of fig. 7); and 
an output device configured to output the warning information (208 of fig. 7).
Regarding claim 5, Yamada further teaches the onboard device according to claim 4, wherein the warning information includes a warning message including a type of dangerous behavior (zigzag driving in fig. 10 of Yamada, [0222] of LEE teaches behavior).
Regarding claim 6, Yamada further teaches a server (figs. 7-9, 700-703 of fig.7) comprising: 

a dangerous vehicle detector (702 of fig. 7, S901-S904 of fig. 9) configured to detect dangerous vehicle information of a dangerous vehicle from the nearby vehicle information (there are ways to detect dangerous vehicle information of the dangerous vehicle. See figs. 8A and 8B, S901-S904 of fig. 9. See examples in [0082-0082]); 
a controller (702 of fig. 7, S905 of fig. 9) configured to generate warning information including a position of the dangerous vehicle for a vehicle near the dangerous vehicle ([0078] a signal is a high or low degree of danger in another vehicle 102 of figure 1).
a transmitter (702 of fig. 7, [0090]) configured to transmit the warning information.
It is noted that Yamada is silent about wherein the dangerous vehicle information further includes information regarding a type of dangerous vehicle behavior exhibited by the dangerous vehicle, and the dangerous vehicle behavior includes a behavior that potentially shortens a distance between the dangerous vehicle and the vehicle near the dangerous vehicle and a behavior that potentially causes contact between the dangerous vehicle and the vehicle near the dangerous vehicle as claimed.

a behavior that potentially shortens a distance between the dangerous vehicle and the vehicle near the dangerous vehicle (X1 of fig. 17B is shortens a distance, when the shorten distance is detected  and the vehicle 1704 is detected as a dangerous vehicle that is being driven abnormal, the vehicle 1703 is to increase the distance by reducing speed for safety, [0320-0323]) and 
a behavior that potentially causes contact between the dangerous vehicle and the vehicle near the dangerous vehicle ([0218, 0221, 0237, 0251, and 0265]  the processor 570 performs an operation of judging that the other vehicle is a dangerous vehicle. In the present invention, the expression " dangerous vehicle" may mean another vehicle that has a likelihood of colliding with the vehicle or that is an obstacle to the normal driving of the vehicle; 1205, 1206, and X2 of fig. 12C, [0283]  the expression "cutting in front of the vehicle" may mean behavior in which the other vehicle 1206, which is being driven in a lane different from that of the vehicle 1205, suddenly moves to the front of the vehicle 1205 without securing a safe distance x.sub.2 from the vehicle 1205. The safe distance x.sub.2 may be set to increase in proportional to the speed of the vehicle, and may be the same as or different from the safe distance x.sub.1 illustrated in FIG. 12B).
Taking the teachings of Yamada and LEE together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 7, Yamada further teaches a server (figs. 7-9, 700-703 of fig.7) comprising: 
a receiver (702 of fig. 7)  configured to receive dangerous vehicle information of a dangerous vehicle(112 and 102a-102d of fig. 1)  which is detected from nearby vehicle information including a captured image of a nearby vehicle(201 of fig. 7)  which is captured by an onboard device and position information of the onboard device (105 of fig. 1, a distance position from a vehicle 101 to another vehicle 102 of fig. 1; [0071] the vehicle 101, which is a subject vehicle, detects whether or not there is a vehicle driven by a driver of high danger around the vehicle 101 by communicating with a center responsible for traffic information, acquires the position of such a vehicle, and associates the danger in another vehicle 102, 702 of fig. 7, S901-S904 of fig. 9 to detect dangerous vehicle information of a dangerous vehicle from the nearby vehicle information, and there are ways to detect dangerous vehicle information of the dangerous vehicle. See figs. 8A and 8B, S901-S904 of fig. 9. See examples in [0082-0082]); 
a controller (702 of fig. 7, S905 of fig. 9) configured to generate warning information including a position of the dangerous vehicle for a vehicle near the dangerous vehicle ([0078] a signal is a high or low degree of danger in another vehicle 102 of figure 1).
a transmitter (702 of fig. 7, [0090]) configured to transmit the warning information.
It is noted that Yamada is silent about wherein the dangerous vehicle information further includes information regarding a type of dangerous vehicle behavior exhibited by the dangerous vehicle, and the dangerous vehicle behavior includes a behavior that potentially shortens a distance between the dangerous vehicle and the vehicle near the dangerous vehicle and a 
Lee teaches wherein the dangerous vehicle information further includes information regarding a type of dangerous vehicle behavior exhibited by the dangerous vehicle ([0222, 0238, 0252] an operation of predicting what behavior will be taken by the other vehicle in the future based on the driving pattern of the other vehicle that is judged to be a dangerous vehicle) and the dangerous vehicle behavior includes 
a behavior that potentially shortens a distance between the dangerous vehicle and the vehicle near the dangerous vehicle (X1 of fig. 17B is shortens a distance, when the shorten distance is detected  and the vehicle 1704 is detected as a dangerous vehicle that is being driven abnormal, the vehicle 1703 is to increase the distance by reducing speed for safety, [0320-0323]) and 
a behavior that potentially causes contact between the dangerous vehicle and the vehicle near the dangerous vehicle ([0218, 0221, 0237, 0251, and 0265]  the processor 570 performs an operation of judging that the other vehicle is a dangerous vehicle. In the present invention, the expression " dangerous vehicle" may mean another vehicle that has a likelihood of colliding with the vehicle or that is an obstacle to the normal driving of the vehicle; 1205, 1206, and X2 of fig. 12C, [0283]  the expression "cutting in front of the vehicle" may mean behavior in which the other vehicle 1206, which is being driven in a lane different from that of the vehicle 1205, suddenly moves to the front of the vehicle 1205 without securing a safe distance x.sub.2 from the vehicle 1205. The safe distance x.sub.2 may be set to increase in proportional to the speed of the vehicle, and may be the same as or different from the safe distance x.sub.1 illustrated in FIG. 12B).

Regarding claim 8, Yamada further teaches an onboard device comprising: 
a receiver configured to receive the warning information from the server according to claim 6 (701 of fig. 7, the determined dangerous information from the server 702 of fig. 7); and 
an output device configured to output the warning information (202 and 208 of fig. 7).
Regarding claim 9, Yamada further teaches the onboard device according to claim 8, wherein the warning information includes a warning message including a type of dangerous behavior (zigzag 112 of fig. 1 of Yamada, [0222] of LEE teaches behavior of the dangerous vehicle).
Regarding claim 10, Yamada further teaches an onboard device comprising: 
a receiver configured to receive the warning information from the server according to claim 7 (701 of fig. 7, the determined dangerous information from the server 702 of fig. 7); and 
an output device configured to output the warning information (202 and 208 of fig. 7).
Regarding claim 11, Yamada further teaches the onboard device according to claim 10, wherein the warning information includes a warning message including a type of dangerous behavior (zigzag 112 of fig. 1 of Yamada, [0222] of Lee teaches behavior).
Regarding claim 12, Yamada teaches an onboard device (fig. 2) comprising: 
an imager (201 of fig. 2) configured to image a nearby vehicle (fig. 1, 301 of fig. 3); 

a transmitter (208 of fig. 2, S307of fig. 3) configured to transmit the dangerous vehicle information and position information of the onboard device to a server ([0070] When another vehicle determines by itself the danger in the driver in accordance with an analysis result of the above sensor information and an analysis result of a moving image described above and transmits determination information on the danger to a nearby vehicle or a server, the danger in the another vehicle can be determined by receiving the determination information ).
It is noted that Yamada is silent about wherein the dangerous vehicle information further includes information regarding a type of dangerous vehicle behavior exhibited by the dangerous vehicle, and the dangerous vehicle behavior includes a behavior that potentially shortens a distance between the dangerous vehicle and the vehicle near the dangerous vehicle and a behavior that potentially causes contact between the dangerous vehicle and the vehicle near the dangerous vehicle as claimed.
Lee teaches wherein the dangerous vehicle information further includes information regarding a type of dangerous vehicle behavior exhibited by the dangerous vehicle ([0222, 0238, 0252] an operation of predicting what behavior will be taken by the other vehicle in the future based on the driving pattern of the other vehicle that is judged to be a dangerous vehicle) and the dangerous vehicle behavior includes 
a behavior that potentially shortens a distance between the dangerous vehicle and the vehicle near the dangerous vehicle (X1 of fig. 17B is shortens a distance, when the shorten distance is detected  and the vehicle 1704 is detected as a dangerous vehicle that is being driven 
a behavior that potentially causes contact between the dangerous vehicle and the vehicle near the dangerous vehicle ([0218, 0221, 0237, 0251, and 0265]  the processor 570 performs an operation of judging that the other vehicle is a dangerous vehicle. In the present invention, the expression " dangerous vehicle" may mean another vehicle that has a likelihood of colliding with the vehicle or that is an obstacle to the normal driving of the vehicle; 1205, 1206, and X2 of fig. 12C, [0283]  the expression "cutting in front of the vehicle" may mean behavior in which the other vehicle 1206, which is being driven in a lane different from that of the vehicle 1205, suddenly moves to the front of the vehicle 1205 without securing a safe distance x.sub.2 from the vehicle 1205. The safe distance x.sub.2 may be set to increase in proportional to the speed of the vehicle, and may be the same as or different from the safe distance x.sub.1 illustrated in FIG. 12B).
Taking the teachings of Yamada and LEE together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior detection of the dangerous vehicle of LEE into the detection of Yamada for accurately detecting the dangerous vehicle nearby to increase the safety of others.  
Regarding claim 13, Yamada further discloses a non-transitory computer-readable storage medium (702 and 703 of fig. 7), the non-transitory computer-readable storage medium being configured to store a computer program causing a computer to perform a method comprising: 
receiving nearby vehicle information including a captured image of a nearby vehicle which is captured by an onboard device and position information of the onboard device (702 of 
detecting dangerous vehicle information of a dangerous vehicle from the nearby vehicle information a dangerous vehicle detecting unit (702 of fig. 7, S901-S904 of fig. 9. There are ways to detect dangerous vehicle information of the dangerous vehicle. See figs. 8A and 8B, S901-S904 of fig. 9. See examples in [0082-0082]); 
generating warning information including a position of the dangerous vehicle for a vehicle near the dangerous vehicle (702 of fig. 7, S905 of fig. 9; [0078] a signal is a high or low degree of danger in another vehicle 102 of figure 1); and 
transmitting the warning information (702 of fig. 7, [0090] The cloud computer 702 transmits information described above used for indicating the danger in another vehicle 102 of interest and information indicating the distance from the vehicle 101 to the another vehicle 102 to the control unit 202 provided to the control device 700 via the transceiver device 701). 
It is noted that Yamada is silent about wherein the dangerous vehicle information further includes information regarding a type of dangerous vehicle behavior exhibited by the dangerous vehicle, and the dangerous vehicle behavior includes a behavior that potentially shortens a distance between the dangerous vehicle and the vehicle near the dangerous vehicle and a behavior that potentially causes contact between the dangerous vehicle and the vehicle near the dangerous vehicle as claimed.

a behavior that potentially shortens a distance between the dangerous vehicle and the vehicle near the dangerous vehicle (X1 of fig. 17B is shortens a distance, when the shorten distance is detected  and the vehicle 1704 is detected as a dangerous vehicle that is being driven abnormal, the vehicle 1703 is to increase the distance by reducing speed for safety, [0320-0323]) and 
a behavior that potentially causes contact between the dangerous vehicle and the vehicle near the dangerous vehicle ([0218, 0221, 0237, 0251, and 0265]  the processor 570 performs an operation of judging that the other vehicle is a dangerous vehicle. In the present invention, the expression " dangerous vehicle" may mean another vehicle that has a likelihood of colliding with the vehicle or that is an obstacle to the normal driving of the vehicle; 1205, 1206, and X2 of fig. 12C, [0283]  the expression "cutting in front of the vehicle" may mean behavior in which the other vehicle 1206, which is being driven in a lane different from that of the vehicle 1205, suddenly moves to the front of the vehicle 1205 without securing a safe distance x.sub.2 from the vehicle 1205. The safe distance x.sub.2 may be set to increase in proportional to the speed of the vehicle, and may be the same as or different from the safe distance x.sub.1 illustrated in FIG. 12B).
Taking the teachings of Yamada and LEE together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 14, Yamada further discloses a non-transitory computer-readable storage medium (702 and 703 of fig. 7), the non-transitory computer-readable storage medium being configured to store a computer program causing a computer to perform a method comprising: 
receiving dangerous vehicle information of a dangerous vehicle which is detected from nearby vehicle information including a captured image of a nearby vehicle which is captured by an onboard device and position information of the onboard device ( (702 of fig. 7, 112 and 102a-102d of fig. 1, 105 of fig. 1, a distance position from a vehicle 101 to another vehicle 102 of fig. 1; [0071] the vehicle 101, which is a subject vehicle, detects whether or not there is a vehicle driven by a driver of high danger around the vehicle 101 by communicating with a center responsible for traffic information, acquires the position of such a vehicle, and associates the danger in another vehicle 102; 702 of fig. 7, S901-S904 of fig. 9. There are ways to detect dangerous vehicle information of the dangerous vehicle. See figs. 8A and 8B, S901-S904 of fig. 9. See examples in [0082-0082]); 
generating warning information including a position of the dangerous vehicle for a vehicle near the dangerous vehicle (702 of fig. 7, S905 of fig. 9; [0078] a signal is a high or low degree of danger in another vehicle 102 of figure 1); and 
transmitting the warning information (702 of fig. 7, [0090] The cloud computer 702 transmits information described above used for indicating the danger in another vehicle 102 of interest and information indicating the distance from the vehicle 101 to the another vehicle 102 to the control unit 202 provided to the control device 700 via the transceiver device 701). 

Lee teaches wherein the dangerous vehicle information further includes information regarding a type of dangerous vehicle behavior exhibited by the dangerous vehicle ([0222, 0238, 0252] an operation of predicting what behavior will be taken by the other vehicle in the future based on the driving pattern of the other vehicle that is judged to be a dangerous vehicle) and the dangerous vehicle behavior includes 
a behavior that potentially shortens a distance between the dangerous vehicle and the vehicle near the dangerous vehicle (X1 of fig. 17B is shortens a distance, when the shorten distance is detected  and the vehicle 1704 is detected as a dangerous vehicle that is being driven abnormal, the vehicle 1703 is to increase the distance by reducing speed for safety, [0320-0323]) and 
a behavior that potentially causes contact between the dangerous vehicle and the vehicle near the dangerous vehicle ([0218, 0221, 0237, 0251, and 0265]  the processor 570 performs an operation of judging that the other vehicle is a dangerous vehicle. In the present invention, the expression " dangerous vehicle" may mean another vehicle that has a likelihood of colliding with the vehicle or that is an obstacle to the normal driving of the vehicle; 1205, 1206, and X2 of fig. 12C, [0283]  the expression "cutting in front of the vehicle" may mean behavior in which the other vehicle 1206, which is being driven in a lane different from that of the vehicle 1205, 
Taking the teachings of Yamada and LEE together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior detection of the dangerous vehicle of LEE into the detection of Yamada for accurately detecting the dangerous vehicle nearby to increase the safety of others.  
Regarding claim 16, Yamada further teaches the information providing system according to claim 2, wherein the dangerous vehicle detector detects the dangerous vehicle information using pre-stored patterns (703 of fig. 7, [0082]).  
Regarding claim 17, Yamada further teaches the information providing system according to claim 1, wherein the type of dangerous vehicle behavior includes swerving and tailgating ([0105]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425